Allowable Subject Matter
	Claims 1-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 16, the prior art of record fails to teach or suggest, either alone or in combination “a display panel, comprising: a driving circuit comprising N stages of cascaded shift registers, wherein N > 2, and each of the N stages of cascaded shift registers comprises: a first control unit, which is configured to receive an input signal and control a signal of a first node in response to a first clock signal; a second control unit, which is configured to receive a first voltage signal and control a signal of a second node in response to at least the input signal and the signal of the first node;
a third control unit, which is configured to receive a signal of a fourth node and control an output signal in response to the signal of the second node, or receive a second voltage signal and control an output signal in response to a signal of a third node, wherein the third node is connected to the first node, the first voltage signal is a high level signal, and the second voltage signal is a low level signal; and a fourth control unit, which is configured to receive the first voltage signal and a third voltage signal, and control the signal of the fourth node in response to at least the signal of the second node, wherein the third voltage signal is a low level signal; wherein in a case where the output signal is a low level signal, a potential of the signal of the fourth node is lower than or equal to a potential of the output signal.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628